DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed July 8, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1, 2, 4-11, and 13-22 are pending in the application. Claims 1 and 9 are amended. Claims 3 and 12 are canceled. Claims 18-22 are added.

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-22 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the display light of the backlight module goes through the light-transmitting reflective layer and the intelligence light adjustment layer sequentially, and the intelligence light adjustment layer is changed so as a color of the outer frame is the same as a color of the intelligence light adjustment layer as set forth in independent claims 1, 9 and 18.
	Dependent claims 2, 4-8, 10, 11, 13-17 and 19-22 being further limiting to the independent claims 1, 9 and 18 respectively are also allowed. 
	The closet prior art, Perdices-Gonzalez et al., US Patent Application Publication No 2017/0310940 teaches one or more portions of display may be configured to display a video in color, and one or more other portions of display may be configured to display semi-static information in black and white that contemplates any suitable displays configured to display any suitable information in any suitable manner. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 8, 2022, with respect to amended claims 1, 2, 4-11 and 13-22 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691